TATE, Judge.
This is an appeal from summary judgment dismissing a third-party demand filed by the defendants Marcantel and Hebert. The issue of policy coverage raised by this appeal is identical to that this date decided by us in a companion suit consolidated with the present for trial and appeal. Miller v. Marcantel v. Employers Liability Assurance Corporation, 221 So.2d 557.
(The companion suit is by a driver injured in a collision between his truck and a combine operated by the defendants, Mar-cantel and Hebert. The present principal demand was instituted by the truck’s owner and his collision insurer to recover property damages sustained as a result of the same accident.)
For the reasons assigned in the companion suit, we reverse the trial court judgment dismissing the appellants’ third-party demand, and we remand this case for further proceedings consistent with our decision herein. The third-party defendant, ap-pellee, is to pay the costs of this appeal; taxing of all other costs to await final determination of this litigation.
Reversed and remanded.